Citation Nr: 1642567	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial rating for eczema, previously rated as spongiotic psyoriasiform dermatitis, rated 10 percent prior to June 29, 2015, and 30 percent from June 29, 2015.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), claimed as anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, P.M. and L.M.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2016.  A transcript of that hearing is of record.  

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim for a disability rating in excess of 30 percent for eczema, which may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  Therefore, the issue of entitlement to a higher initial rating for eczema will not be addressed in this decision.  

The Board notes that the Veteran brought claims for service connection for PTSD, anxiety disorder, and depression.  The Veteran, as a lay person, is not expected to diagnose his particular condition, and his claim includes all diagnoses which may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms described, and the information submitted in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, all acquired psychiatric diagnoses, including PTSD, anxiety disorder and depression, are encompassed by the claim, and these three psychiatric claims have been consolidated.  All psychiatric disabilities are rated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130.  The Board is not permitted to compensate the Veteran's psychiatric symptoms multiple times under different diagnoses.  Such evaluation of the same manifestations of a disability under different diagnostic codes is pyramiding, and is to be avoided.  38 C.F.R. § 4.14.  The consolidation of the Veteran's psychiatric claims thus does not deprive the Veteran of any benefit.

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record shows that it is at least as likely as not that the Veteran's diagnosis of PTSD, manifested including by anxiety and depression, is based on a claimed in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD, manifested including by anxiety and depression, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim for service connection for a psychiatric disability before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  Special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be used to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records to corroborate the account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran contends that he has PTSD as the result of, among other claimed stressors, a personal assault in service.  He states that he was stabbed in the leg in the middle of the night.  This assertion is supported by a January 1978 notation in his service treatment records (STRs) indicating that he received sutures for an injury to the right foreleg that is consistent with the stab wound described by the Veteran.  A lay statement received in July 2016 from a man who served with the Veteran stated that he was familiar with the man the Veteran contends stabbed him, and that he is not surprised to learn of this incident because he knew the man was mean-spirited and enjoyed picking on others.  Hearing testimony from the Veteran's brother notes that the Veteran seemed like a different person after service such that he developed uncharacteristic difficulty focusing.   

A June 2012 VA treatment note discusses the Veteran's assertion that he was attacked with a razor blade during service.  The doctor indicated that this incident had not been previously discussed, and suggested that it may be related to sexual harassment in service because the Veteran was reluctant to discuss it.  Nonetheless, the doctor determined that the event placed him in danger or perceived danger of his life or physical integrity, and concluded that it is likely the Veteran is experiencing PTSD.  

A VA examination was conducted in January 2013.  The examiner diagnosed the Veteran with PTSD as well as major depressive disorder and generalized anxiety disorder, but contended that the Veteran's in-service stressors did not meet the criteria necessary to cause PTSD.  The examiner felt that the stabbing incident was not sufficient to support a diagnosis of PTSD because the wound described in the STRs was minor, and did not meet the threshold of a danger to the Veteran's life.  The examiner challenged the June 2012 treatment note because the individual who stabbed the Veteran was not the same individual who had sexually harassed him, and the stabbing incident was not connected with sexual trauma whatsoever.  The examiner also stated that these memories were not the sort to be repressed, as claimed by the Veteran, because it does not have the intensity or personal or cognitive dissonance sufficient for most repressed memories.  The examiner contended that the PTSD diagnosis was based on an incident outside of service where the Veteran witnessed a neighbor burning to death.  The examiner went on to state that the Veteran's other diagnoses were the result of an emotionally abusive childhood, two stressful divorces, a long history of marginal employment and financial distress, and identity theft.  

The June 2012 VA treatment provider was incorrect in his contention that the stabbing incident may have been related to sexual trauma or harassment.  However, the VA physician's finding that the Veteran had PTSD based on the stabbing event was not based upon its potential connection to sexual trauma, but rather because of the Veteran's perceived danger to his life or physical integrity.  The record thus contains two competent conflicting medical opinions.  The Board notes that the VA examiner concentrated on the severity of the wound sustained by the Veteran without discussion of whether the Veteran's perception that his life was in danger when he was stabbed in the middle of the night could be the basis for a PTSD diagnosis, and attributed the Veteran's other psychiatric diagnoses to post-service events such as multiple divorces and marginal employment without considering whether these events might be symptoms, rather than the cause, of the Veteran's psychiatric troubles.  Additionally, the examiner was unable to consider the hearing testimony from the Veteran's brother that he observed a change in the Veteran's demeanor and ability to focus after service.  Because the examination report indicates that the incident with the neighbor occurred several years after the Veteran moved away from his family of origin, it appears at least as likely as not that his brother's observations pre-date the incident in which the Veteran's neighbor burned to death.   

In this case, the Board finds that the evidence is at least is equipoise as to whether it is at least as likely as not that the Veteran has PTSD, manifested by anxiety and depression, which is caused by his in-service personal assault.  Therefore, the claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD, manifested by anxiety and depression, is granted.



REMAND

A January 2013 VA examination found it is less likely than not that the Veteran's left ankle disability is caused by service because there was no current disability found in the separation examination, and no treatment records found for the left ankle injury.  A supplemental opinion in June 2015 provided more rationale, explaining that the Veteran's separation examination was normal, there was no left ankle care proximal to service documented, interceding factors and injuries cannot be excluded, and the Veteran's mild osteoarthritis can be accounted for by age alone.  Unfortunately, these opinions do not fully consider that the exit report of medical history contained a notation of swollen or painful joints with specific references to softball or football injuries to the ankle.  Additionally, the Veteran reported that he has experienced left ankle pain since service.  As the examiner did not discuss all of the relevant facts in the rationale, the opinions are inadequate and must be supplemented upon remand.  Reonal v. Brown, 5 Vet. 458, 461 (1993).

The claims folder should also be updated to include VA treatment records compiled since August 25, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the Fargo VA Health Care System and all associated outpatient clinics including the community based outpatient clinic in Bemidji, Minnesota dated from August 25, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, forward the claims file to the June 2015 examiner or another appropriate VA clinician.  After reviewing the claims file, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disability is caused by or otherwise related to service.  

Any opinion must be supported by a complete rationale.  The clinician is to specifically discuss the notation in the August 1980 separation report of medical history noting swollen or painful joints, specifically softball/football injuries to the knees/ankle/wrists.  The clinician is also to consider the Veteran's competent assertions that he has experienced left ankle pain since service, but is advised that a March 2008 private treatment note references persistent left ankle pain subsequent to a twisting injury eight months ago.

3.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


